DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maschke (US 2011/0196395 A1).
Regarding claim 1, Maschke (‘395) teach a method for automatically determining a suitable angulation or inclination of a recording system for a visualization of a guide wire during a navigation of the guide wire through a vascular system of a patient from a vessel in a branch of the vessel, wherein the guide wire has a curvature and a first proximal section on a first side of the curvature and a second distal section having a tip of the guide wire on a second side of the curvature, the method comprising recording a sequence of live X-ray images of the guide wire and presenting the live X-ray images on a display unit (see [0008]); identifying the guide wire on at least some X-ray images of the sequence of live X-ray images (see [0026]); applying a first virtual tangent to the first section and a second virtual tangent to the 
Regarding claim 2, Maschke (‘395) teach the method of claim 1, wherein determining the suitable angulation or inclination of the recording system comprises first positioning the recording system, such that a central beam forms a perpendicular on the first section, and thereafter, rotating the recording system around the first section, such that the area of the triangle is maximized (see [0068]-[0072]).
Regarding claim 3, Maschke (‘395) teach the method of claim 1, wherein determining the suitable angulation or inclination of the recording system comprises first positioning the recording system, such that a central beam forms a perpendicular on the second section, and thereafter, rotating the recording system around the second section, such that the area of the triangle is maximized (see [0068]-[0072]).
Regarding claim 4, Maschke (‘395) teach the method of claim 1, wherein determining the suitable angulation or inclination of the recording system comprises moving the recording system in an orbital motion, such that the area of the triangle is maximized (see [0068]-[0072]).
Regarding claim 5, Maschke (‘395) teach the method of claim 1, wherein determining the area of the triangle comprises counting corresponding pixels on the sequence of live X-ray images (see [0008]).
Regarding claim 6, Maschke (‘395) teach the method of claim 1, further comprising subsequently adjusting the suitable angulation or inclination (see [0068]-[0072]).
Regarding claim 7, Maschke (‘395) teach the method of claim 1, wherein the second point is formed by the tip of the guide wire (see [0062]).

Regarding claim 9, the claim is rejected mutatis mutandis in view of the rejection of claim 1 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491. The examiner can normally be reached Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK D REMALY/Primary Examiner, Art Unit 3793